

	

		II

		109th CONGRESS

		1st Session

		S. 1967

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, with respect to

		  certain activities of the Secret Service, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Secret Service Authorization and

			 Technical Modification Act of 2005.

		2.Interference with

			 national special security events

			(a)In

			 generalSection 1752 of title 18, United States Code, is

			 amended—

				(1)in subsection

			 (a)—

					(A)by amending

			 paragraph (1) to read as follows:

						

							(1)willfully and

				knowingly to enter or remain in any posted, cordoned off, or otherwise

				restricted area of a building or grounds where the President or other person

				protected by the Secret Service is or will be temporarily

				visiting;

							;

					(B)by redesignating

			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),

			 respectively;

					(C)by inserting after

			 paragraph (1) the following new paragraph:

						

							(2)willfully and

				knowingly to enter or remain in any posted, cordoned off, or otherwise

				restricted area of a building or grounds so restricted in conjunction with an

				event designated as a special event of national

				significance;

							;

					(D)in paragraph (3),

			 as redesignated by subparagraph (B)—

						(i)by

			 inserting willfully, knowingly, and before with intent to

			 impede or disrupt;

						(ii)by

			 striking designated and inserting described;

			 and

						(iii)by

			 inserting or (2) after paragraph (1);

						(E)in paragraph (4),

			 as redesignated by subparagraph (B)—

						(i)by

			 striking designated or enumerated and inserting

			 described; and

						(ii)by

			 inserting or (2) after paragraph (1); and

						(F)in paragraph (5),

			 as redesignated by subparagraph (B)—

						(i)by

			 striking designated or enumerated and inserting

			 described; and

						(ii)by

			 inserting or (2) after paragraph (1);

						(2)by amending

			 subsection (b) to read as follows:

					

						(b)Violation of this

				section, and attempts or conspiracies to commit such violations, shall be

				punishable by—

							(1)a fine under this

				title or imprisonment for not more than 10 years, or both, if the offense is

				committed while in possession of a deadly or dangerous weapon, or results in

				bodily injury; and

							(2)a fine under this

				title or imprisonment for not more than one year, or both, in any other

				case.

							;

				and

				(3)by striking

			 subsection (d) and redesignating subsections (e) and (f) as subsections (d) and

			 (e), respectively.

				(b)Clerical

			 amendment(1)The heading of such

			 section is amended to read as follows:

					

						1752.Restricted

				building or

				grounds

						.

				(2)The item relating to such section in the

			 table of sections at the beginning of chapter 84 of such title is amended to

			 read as follows:

					

						

							1752. Restricted building or

				grounds.

						

						.

				3.False credentials

			 to national special security eventsSection 1028 of title 18, United States

			 Code, is amended—

			(1)in subsection

			 (a)(6), by inserting or a sponsoring entity of an event designated as a

			 special event of national significance after

			 States;

			(2)in subsection

			 (c)(1), by inserting or a sponsoring entity of an event designated as a

			 special event of national significance after

			 States;

			(3)in

			 subsection (d)(3), by inserting a sponsoring entity of an event

			 designated as a special event of national significance, after

			 political subdivision of a State,; and

			(4)in each of

			 subsections (d)(4)(B) and (d)(6)(B), by inserting a sponsoring entity of

			 an event designated by the President as a special event of national

			 significance, after political subdivision of a

			 State,.

			4.Forensic and

			 investigative support of missing and exploited children casesSection 3056(f) of title 18, United States

			 Code, is amended by striking officers and agents of the Secret Service

			 are and inserting the Secret Service is.

		5.Transfer of the

			 Uniformed Division, United States Secret Service

			(a)In

			 generalChapter 203 of title 18, United States Code, is amended

			 by inserting after section 3056 the following:

				

					3056A.Powers,

				authorities, and duties of United States Secret Service Uniformed

				Division

						(a)There is hereby

				created and established a permanent police force, to be known as the

				United States Secret Service Uniformed Division. Subject to the

				supervision of the Secretary of Homeland Security, the United States Secret

				Service Uniformed Division shall perform such duties as the Director, United

				States Secret Service, may prescribe in connection with the protection of the

				following:

							(1)The White House in

				the District of Columbia.

							(2)Any building in

				which Presidential offices are located.

							(3)The Treasury

				Building and grounds.

							(4)The President, the

				Vice President (or other officer next in the order of succession to the Office

				of President), the President-elect, the Vice President-elect, and their

				immediate families.

							(5)Foreign diplomatic

				missions located in the metropolitan area of the District of Columbia.

							(6)The temporary

				official residence of the Vice President and grounds in the District of

				Columbia.

							(7)Foreign diplomatic

				missions located in metropolitan areas (other than the District of Columbia) in

				the United States where there are located twenty or more such missions headed

				by full-time officers, except that such protection shall be provided

				only—

								(A)on the basis of

				extraordinary protective need;

								(B)upon request of

				the affected metropolitan area; and

								(C)when the

				extraordinary protective need arises at or in association with a visit

				to—

									(i)a

				permanent mission to, or an observer mission invited to participate in the work

				of, an international organization of which the United States is a member;

				or

									(ii)an international

				organization of which the United States is a member;

									except

				that such protection may also be provided for motorcades and at other places

				associated with any such visit and may be extended at places of temporary

				domicile in connection with any such visit.(8)Foreign consular

				and diplomatic missions located in such areas in the United States, its

				territories and possessions, as the President, on a case-by-case basis, may

				direct.

							(9)Visits of foreign

				government officials to metropolitan areas (other than the District of

				Columbia) where there are located twenty or more consular or diplomatic

				missions staffed by accredited personnel, including protection for motorcades

				and at other places associated with such visits when such officials are in the

				United States to conduct official business with the United States

				Government.

							(10)Former Presidents

				and their spouses, as provided in section 3056(a)(3) of title 18.

							(11)An event

				designated under section 3056(e) of title 18 as a special event of national

				significance.

							(12)Major

				Presidential and Vice Presidential candidates and, within 120 days of the

				general Presidential election, the spouses of such candidates, as provided in

				section 3056(a)(7) of title 18.

							(13)Visiting heads of

				foreign states or foreign governments.

							(b)(1)Under the direction of

				the Director of the Secret Service, members of the United States Secret Service

				Uniformed Division are authorized to—

								(A)carry firearms;

								(B)make arrests without warrant for any

				offense against the United States committed in their presence, or for any

				felony cognizable under the laws of the United States if they have reasonable

				grounds to believe that the person to be arrested has committed or is

				committing such felony; and

								(C)perform such other functions and

				duties as are authorized by law.

								(2)Members of the United States Secret Service

				Uniformed Division shall possess privileges and powers similar to those of the

				members of the Metropolitan Police of the District of Columbia.

							(c)Members of the

				United States Secret Service Uniformed Division shall be furnished with

				uniforms and other necessary equipment.

						(d)In carrying out

				the functions pursuant to paragraphs (7) and (9) of subsection (a), the

				Secretary of Homeland Security may utilize, with their consent, on a

				reimbursable basis, the services, personnel, equipment, and facilities of State

				and local governments, and is authorized to reimburse such State and local

				governments for the utilization of such services, personnel, equipment, and

				facilities. The Secretary of Homeland Security may carry out the functions

				pursuant to paragraphs (7) and (9) of subsection (a) by contract. The authority

				of this subsection may be transferred by the President to the Secretary of

				State. In carrying out any duty under paragraphs (7) and (9) of subsection (a),

				the Secretary of State is authorized to utilize any authority available to the

				Secretary under title II of the State

				Department Basic Authorities Act of

				1956.

						.

			(b)Amendment to

			 table of sectionsThe table of sections at the beginning of

			 chapter 203 of title 18, United States Code, is amended by inserting after the

			 item relating to section 3056 the following new item:

				

					

						3056A. Powers, authorities, and duties

				  of United States Secret Service Uniformed

				  Division.

					

					.

			(c)Conforming

			 repeal to effectuate transferChapter 3 of title 3, United States

			 Code, is repealed.

			(d)Conforming

			 Amendments to Laws Affecting District of Columbia(1)Section 1537(d) of title

			 31, United States Code, is amended—

					(A)by striking and the Executive

			 Protective Service and inserting and the Secret Service

			 Uniformed Division; and

					(B)by striking their protective

			 duties and all that follows and inserting their protective

			 duties under sections 3056 and 3056A of title 18.

					(2)Section 204(e) of the State

			 Department Basic Authorities Act (sec. 6–1304(e), D.C. Official Code) is

			 amended by striking section 202 of title 3, United States Code, or

			 section 3056 and inserting sections 3056 or

			 3056A.

				(3)Section 214(a) of the State

			 Department Basic Authorities Act (sec. 6–1313(a), D.C. Official Code) is

			 amended by striking sections 202(8) and 208 of title 3 and

			 inserting section 3056A(a)(7) and (d) of title 18.

				(e)Additional

			 conforming amendmentsTitle 12, United States Code, section 3414,

			 Special procedures, is amended by striking 3 U.S.C.

			 202 in subsection (a)(1)(B) and inserting 18 U.S.C.

			 3056A.

			(f)The

			 State Department Basic Authorities Act of

			 1956 is amended—

				(1)in the first

			 sentence of section 37(c) (22 U.S.C. 2709(c)), by striking section 202

			 of title 3, United States Code, or section 3056 of title 18, United States

			 Code and inserting section 3056 or 3056A of title 18, United

			 States Code;

				(2)in section 204(e)

			 (22 U.S.C. 4304(e)), by striking section 202 of title 3, United States

			 Code, or section 3056 of title 18, United States Code and inserting

			 section 3056 or 3056A of title 18, United States Code;

			 and

				(3)in

			 section 214(a) (22 U.S.C. 4314(a)), by striking sections 202(7) and 208

			 of title 3, United States Code and inserting subsections (a)(7)

			 and (d) of section 3056A of title 18, United States Code.

				(g)Section

			 8D(a)(1)(F) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by

			 striking section 202 of title 3 and inserting section

			 3056A of title 18.

			(h)Section

			 8I(a)(1)(E) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by

			 striking section 202 of title 3 and inserting section

			 3056A of title 18.

			6.Savings

			 provisions

			(a)Retirement

			 benefitsThis Act does not affect the retirement benefits of

			 current employees or annuitants that existed on the day before the effective

			 date of this Act.

			(b)Authority of

			 Secretary of StateThis Act does not affect any Executive Order

			 transferring to the Secretary of State the authority of section 208 of title 3

			 (now section 3056A(d) of title 18) in effect on the day before the effective

			 date of this Act.

			7.Maintenance as

			 distinct entitySection 3056

			 of title 18, United States Code, is amended by adding the following at the end

			 of the section:

			

				(g)The United States Secret Service shall be

				maintained as a distinct entity within the Department of Homeland Security and

				shall not be merged with any other Department function. No personnel and

				operational elements of the United States Secret Service shall report to an

				individual other than the Director of the United States Secret Service, who

				shall report directly to the Secretary of Homeland Security without being

				required to report through any other official of the

				Department.

				.

		8.Exemptions from

			 the Federal Advisory Committee

			 Act

			(a)Advisory

			 Committee regarding protection of Major Presidential and Vice Presidential

			 candidatesSection 3056(a)(7) of title 18, United States Code, is

			 amended by inserting The committee shall not be subject to the

			 Federal Advisory Committee Act (5

			 U.S.C. App.). after other members of the

			 Committee..

			(b)Electronic

			 crimes task forcesSection 105 of Public Law 107–56 (18 U.S.C.

			 3056 note) is amended by inserting The electronic crimes task forces

			 shall not be subject to the Federal Advisory

			 Committee Act (5 U.S.C. App.). after financial

			 payment systems..

			

